This is an appeal from a decree of the court of chancery sustaining complainant's claim that lands now owned by the *Page 563 
defendant are subject to an equitable (vendor's) lien for the payment of taxes and assessments on adjacent lands owned by the complainant.
We have examined the proofs and concur in the findings of Vice-Chancellor Buchanan.
The decree will be affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None.